Citation Nr: 1620152	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends, in effect, that he developed chloracne or another skin disorder in 1969 as a result of herbicide exposure in service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e) (2015).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran served in Vietnam during the Vietnam Era, and hence is presumed to have been exposed to herbicide agents (Agent Orange) in service for purposes of establishing presumptive service connection for certain claimed disabilities.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015). 

The Veteran's service medical records reflect no complaints, findings, or treatment for chloracne or any other condition characterized as acne.  In addition, no chloracne or other form of acne is documented in any medical records for years following service.

The Veteran presented for VA treatment in May 2000.  The examining physician reported that there were "no obvious symptoms" of Agent Orange exposure.  However, the physician noted that there were "black lesions on [the Veteran's] back."  

Follow-up treatment reports from May 2000, April 2001, and June 2001, indicated that these lesions were actually black pustules that had been present since he was twenty years old.  In particular, the June 2001 report noted that the Veteran attributed these black pustules to water exposure in Vietnam.  The examining physician provided an assessment of folliculitis affecting the Veteran's back.

The Veteran presented for additional VA treatment in July 2001.  The corresponding evaluation report shows that the Veteran had comedones and small furuncles over his back.

In March and April 2010, the Veteran was treated at the VA Medical Center for various conditions.  His "problem list" included a reference to "dermatitis [not otherwise specified]."
In August 2012, the Veteran underwent a private skin evaluation.  The corresponding treatment report suggests that the Veteran had a history of chloracne on his upper body.  Physical evaluation of the Veteran's body revealed abnormal skin on his chest, back, right arm, and left arm.  He was given an assessment of "chloracne versus acne vulgaris."

In October 2012, the Veteran was evaluated by M. L. J., M.D., a private dermatologist.  According to Dr. J., the Veteran had "chloracne vs. acne vulgaris" and that the onset of this acneiform on his back occurred in 1969.  Dr. J. reported that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  Dr. J. also indicated that the Veteran had been treating this condition with an oral medication constantly for the past three months.  She noted that the Veteran did not have any other visible skin conditions including dermatitis.  Regarding the Veteran's acne or chloracne, she indicated that he had superficial acne (e.g., comedones, papules, pustules, superficial cysts) of any extent and deep acne (e.g., inflamed nodules and pus-filled cysts) which affected less than 40 percent of his face and neck and affected body areas other than his face and neck.

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The August 2012 and October 2012 private evaluation findings suggest that the Veteran possibly has chloracne or manifestations of acneform disease consistent with chloracne.  Furthermore, the VA treatment reports from May 2000, April 2001, and June 2001 indicate that the lesions on the Veteran's back were black pustules that had been present since he was twenty years old (coincident to his period of active service).  
Given these findings, as well as the lay statements and assertions of record, a VA examination is in order to appropriately evaluate the Veteran to address the full extent of his skin disorders present, and to provide an opinion of the likelihood of a link to Agent Orange exposure.  Specifically, the VA examiner must provide an adequate medical opinion addressing whether there is a 50 percent or better probability that the Veteran has a current skin disorder that may be diagnosed as chloracne or has manifestations of acneform disease consistent with chloracne, given his presumed exposure Agent Orange during his period of service Vietnam.  Moreover, the VA examiner must provide an adequate opinion addressing whether any skin disorder diagnosed during the appeal period, including previously diagnosed folliculitis and dermatitis, began during active service or is otherwise etiologically related to any incident of service, including to the Veteran's exposure to herbicides while serving in Vietnam.  See Combee, 34 F.3d at 1042; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran must be afforded a VA examination by a physician with sufficient expertise to address whether he has acne or residuals of acne (acne scars) that are attributable to chloracne or effects of exposure to herbicides.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must conduct a thorough physical evaluation of the Veteran and identify all skin disorders present on examination.  

Thereafter, the examiner must provide a medical opinion addressing whether there is a 50 percent or better probability that the Veteran has any current skin disability that may be diagnosed as chloracne or has manifestations of acneform disease consistent with chloracne, given his presumed exposure to Agent Orange during his period of service in Vietnam.

In providing this opinion, the examiner must consider and discuss the Veteran's assertions that the onset of his skin disorder occurred in 1969 and resulted from exposure to herbicide-tainted water in Vietnam.  The examiner must also consider and discuss the VA treatment reports from May 2000, April 2001, and June 2001 indicating that the Veteran's lesions on his back were black pustules that had been present since he was twenty years old (coincident to his period of active service).  

If the examiner finds that the Veteran does not have chloracne or manifestations of acneform disease consistent with chloracne, the examiner must reconcile this finding with the August 2012 and October 2012 private treatment records which provided an assessment of "chloracne versus acne vulgaris."

The examiner must further opine on whether any skin disorder diagnosed during the appeal period, including the previously diagnosed folliculitis and dermatitis, began during active service or is otherwise etiologically related to any incident of service, including to the Veteran's exposure to herbicides while serving in Vietnam.

The supporting rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the RO/AMC must readjudicate the Veteran's claim for service connection for a skin disorder, to include as secondary to herbicide exposure.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC must provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




